Exhibit 10.22 Employment Agreement This Employment Agreement (this “Agreement”), entered into as ofSeptember 30, 2008, and made effective as of September 10, 2008, is by and among, LIN TV Corp., a Delaware corporation (“Parent”), and LIN Television Corporation, a Delaware corporation with its headquarters in Providence, Rhode Island, and a wholly-owned subsidiary of the Parent (the “Company” and, together with Parent, the “LIN Companies”), and Robert Richter, an individual residing in the state of Rhode Island (the “Executive”). RECITALS: Whereas, on September 10, 2008 (the “Appointment Date”), the board of directors of Parent (the “Board of Parent”) and the board of directors of the Company, respectively, appointed Executive to the offices of Senior Vice President New Media of each of the LIN Companies; Whereas, each of Parent and the Company desire that the Company employ Executive as Senior Vice President New Media of the Company, and Executive desires to be employed by the Company in such position, in accordance with the terms and subject to the conditions provided herein; Now, Therefore, in consideration of the foregoing and of the respective covenants and agreements of the parties herein contained, the parties hereto, intending to be legally bound hereby, agree as follows: 1.Employment.The Company shall employ Executive and Executive hereby agrees to serve the LIN Companies on the terms and conditions set forth herein. 2.Service Period.The term of this Agreement and Executive’s employment hereunder (the “Service Period”) shall be deemed to have commenced as of the Appointment Date and shall continue thereafter until the effective date of termination pursuant to the terms and subject to the conditions of this Agreement. 3.Position and Duties.During the Service Period, Executive shall serve as the Senior Vice President New Media of each of the LIN Companies, reporting to the President and CEO of each of the LIN Companies and, subject to the LIN Companies’ respective Certificates of Incorporation and By-Laws, shall have such authority and duties as may be granted or assigned from time to time by the President and CEO of the LIN Companies. 4.Attention and Effort.Executive covenants and agrees, at all times during the Service Period, to devote his full business-time efforts, energies and skills to his duties as contemplated by Section 3 above, to serve each of the LIN Companies diligently and to the best of Executive’s ability and at all times to act in compliance with the rules, regulations, policies and procedures of the LIN Companies as shall be in effect from time to time.Executive further covenants and agrees that he will not, directly or indirectly, engage or participate in any other business, profession or occupation for compensation or otherwise at any time during the Service Period which conflicts with the business of the LIN Companies, without the prior written consent of the Board of Parent; provided, that nothing herein shall preclude Executive from accepting appointment to or continuing to serve on any board of directors or trustees of any charitable or not-for-profit organization or from managing his personal, financial or legal affairs; provided, in each case, and in the aggregate, that such activities do not materially conflict or interfere with the performance of Executive’s duties hereunder or conflict with Sections 10, 11 or 12 of this Agreement in any material respect. 1 5.Compensation and Other Benefits. (a)During the Service Period, Executive shall be paid by the Company an annual base salary in an amount equal to Three Hundred Thousand Dollars ($300,000) (the “Base Salary”), payable in accordance with the Company’s normal payroll practices.The Base Salary shall be reviewed by the Compensation Committee of the Board of Parent no less often than once each calendar year and may be increased, but not decreased, based on such a review. (b)Executive shall be eligible to receive, in addition to the Base Salary described above, an annual bonus payment (a “Performance Bonus”) to be determined by December 31 of each calendar year during the Service Period, or as soon thereafter as practicable, but in no event later than March 15 of the subsequent calendar year; which Performance Bonus payment (if any), shall be determined as follows: (i)With respect to the portion of calendar year 2008 prior to the Appointment Date, Executive shall be eligible to receive a Performance Bonus in an amount up to One Hundred Twenty-Five Thousand Dollars ($125,000), which amount shall be prorated to reflect the portion of the calendar year between January 1 and the Appointment Date.The Performance Bonus payment determined pursuant to this paragraph (i), if any, shall be determined in the discretion of the President and CEO of the LIN Companies and the Compensation Committee of the Board of Parent (the “Compensation Committee”) based upon those bonus criteria established with respect to Executive’s performance and goals prior to the Appointment Date. (ii)With respect to the portion of calendar year 2008 beginning on the Appointment Date and ending on December 31, 2008, Executive shall be eligible to receive a Performance Bonus in an amount up to One Hundred Fifty Thousand Dollars ($150,000) (the “Performance Bonus Amount”), which Performance Bonus Amount shall be prorated to reflect the portion of the calendar year beginning on the Appointment Date and ending on December 31, 2008.The bonus payment determined pursuant to this paragraph (ii), if any, shall be determined in the discretion of the President and CEO of the LIN Companies and the Compensation Committee based upon those bonus criteria established with respect to Executive’s performance and goals prior to the Appointment Date. 2 (iii)With respect to each calendar year during the Service Period beginning on January 1, 2009, if applicable, Executive shall be eligible to receive a Performance Bonus as follows: (A)Executive shall be eligible to receive a bonus payment in an amount up to 25% of the Performance Bonus Amount, which bonus payment, if any, shall be determined in the sole discretion of the President and CEO of the LIN Companies and the Compensation Committee, based upon such factors as each may determine to be relevant, which may include the performance of the LIN Companies and Executive, general business conditions, and the relative achievement by Executive or the LIN Companies of any goals established by the President and CEO, the Board of Parent or the Compensation Committee. (B)Executive shall be eligible to receive a bonus payment calculated as set forth in this paragraph (B) using a baseline bonus amount equal to seventy-five percent (75%) of the Performance Bonus Amount (the “Results Bonus Base Amount”).The amount of the bonus awarded to Executive, if any, under this paragraph (B) (the “Results Bonus”) shall be an amount calculated as a percentage of the Results Bonus Base Amount (the “Results Bonus Percentage”).The Results Bonus Percentage shall be the percentage set forth on Schedule 5 hereto that corresponds to the percentage by which Parent has achieved the internet revenue targets established by the Board of Parent for the applicable year, as determined by the Compensation Committee of the Board of Parent (the “Budget Target”).The provisions of Schedule 5 shall be reviewed by the parties on an annual basis during the annual budget review process during the Service Period.The parties shall cooperate in good faith when revising Schedule 5 for future years during the Service Period. 6.Benefits and Expenses.Executive shall receive from the Company such other benefits as may be granted to senior management of the Company generally, including health, dental, life and disability insurance and vacation benefits.In addition, Executive shall be provided with an automobile allowance in accordance with the Company’s then-current plan.The Company shall reimburse Executive for all reasonable travel, entertainment and other expenses which Executive may incur in regard to the business of Company or Parent, in accordance with and subject to the limitations of the Company’s standard practices and policies and Executive’s presentation of such documents and records as Company shall require to substantiate such expenses. 7.Intentionally Omitted. 8.Termination.This Agreement and the employment of Executive hereunder may be terminated as follows: (a)By the LIN Companies for “Cause.”Subject to such other terms of this Agreement, the LIN Companies may terminate this Agreement and the employment of Executive hereunder for “Cause” by action of the Board of Parent if the Executive: (i)has been convicted of, or entered a pleading of guilty or nolo contendre (or its equivalent in the applicable jurisdiction) to any criminal offense (whether or not in connection with the performance by Executive of his obligations and duties under this Agreement), excluding offenses under road traffic laws, or misdemeanor offenses, that are subject only to a fine or non-custodial penalty; 3 (ii)has committed an act or omission involving dishonesty or fraud; (iii)has willfully refused or willfully failed to perform his obligations and duties under this Agreement or the duties properly assigned to him in accordance with the terms and conditions of this Agreement, and Executive has the physical capacity to perform such obligations or duties; or (iv)has engaged in gross negligence or willful misconduct with respect to any of the LIN Companies or any of their affiliates or subsidiaries. (b) By the LIN Companies “Without Cause.”The LIN Companies may terminate this Agreement and the employment of Executive hereunder at any time, in Parent’s sole discretion, for any reason whatsoever or for no reason, which termination shall constitute a termination “Without Cause.” (c) By Executive for Good Reason.Executive may terminate this Agreement and his employment hereunder in the event of any of the following (each of which shall constitute “Good Reason”) and the LIN Companies shall have failed to have reasonably remedied such condition within thirty (30) days following written notice from Executive setting forth in reasonable detail the condition giving rise to such Good Reason: (i)either of the LIN Companies fails to perform its respective obligations or breaches any of its covenants or warranties under this Agreement; (ii)the relocation of Executive’s primary office to a location that is more than thirty-five (35) miles from both of (A) the Company’s headquarters in Rhode Island, unless such office is moved closer to Executive’s primary residence at the time of such relocation, and (B) Executive’s residence at the time of such relocation; or (iii)the Board of Parent or the board of directors of the Company approves, without Executive’s consent or for reasons other than those set forth in Section 8(a), (A) a reduction in Executive’s Base Salary or the Performance Bonus Amount, or (B) the assignment to Executive of any duties inconsistent in any material respect with, or effect a material diminution of, Executive’s duties, titles, offices, or responsibilities with the Parent or the Company, or any demotion of Executive from, or any failure to reelect or reappoint Executive to any of such positions (except in connection with the termination of Executive’s employment for disability or Cause or as a result of Executive's death); provided, however, that with respect to the foregoing clause (B) if subsequent to a Change in Control (as hereinafter defined in Section 24), Executive maintains over the business of the Company substantially the same authority and responsibility with respect thereto that he held prior to such Change in Control, the requirement that the Executive report to officers or the board of parent companies, or a change in the title of Executive, shall not of itself constitute “Good Reason.” (d) By Executive Without Good Reason.Executive may terminate this Agreement and his employment hereunder at any time, for any reason, upon giving to the LIN Companies thirty (30) days’ written notice of termination of this Agreement and
